Plaintiffs' application for a rehearing is devoted, in the main, to a discussion of the effect of our opinion and decree. Plaintiffs are fearful that the decree may constitute res judicata of their claims against Lewis D. Prescott, growing out of the succession of their mother, Mrs. Lucy O. Prescott.
We think plaintiffs are unnecessarily alarmed. The opinion, in our view, clearly shows that the only question disposed of herein is the right of the plaintiffs to be declared the owners of the property and the proceeds thereof originally purchased by Lewis D. Prescott in his own name and for his own account. We do not intend to hold, and do not hold, that plaintiffs are debarred under proper pleadings from demanding the setting aside of the settlement between Lewis D. Prescott and his mother, the partition of the property of her succession, including, necessarily, the mortgage notes representing part of the purchase price of the sale of the property standing in her name, the annulment of the pledge to Prescott, and for an accounting and collation of all money and property whatsoever due by Prescott to the succession of his mother, Mrs. Lucy O. Prescott. Our intention was to reserve to plaintiffs all their rights in these respects, and we think our intention was fully embodied in the decree, wherein is expressly reserved plaintiffs' right to sue for a partition of the property belonging to the succession of their mother, necessarily involving their right to demand an accounting and collation of any money or property due by Lewis D. Prescott to the succession of his mother, Mrs. Lucy *Page 240 
O. Prescott. At any rate, we now declare that such is the intention and effect of our decree. With this explanation and declaration, the application for a rehearing herein is denied.